DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

 Response to Amendment
Support for the amendments to claim 1 can be found in original claim 2.
The amendments to claim 1 have been entered.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant alleges an LDH separator that includes a porous substrate made of a polymer material, LDH plugging the pores of the porous substrate, and the separator being water and gas impermeable does not necessarily have a linear transmittance of 5% or more (Remarks Page 4). Applicant points to Examples 1, 5, and 9 of their present 
Firstly, arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Secondly, while other examples (such as Examples 2-3, 6-7, 10-11, and 13-14) have a linear transmittance greater than 5%, Examples 1, 5, and 9, which have a linear transmittance of less than 5% but greater than 1%, still provide the desired effect of prevention of short circuits caused by dendrites. Therefore, it appears that even if the linear transmittance is not 5%, the same effect of preventing a short circuit due to dendrites would still be achieved, and one of ordinary skill in the art would necessarily believe that a highly dense (water and gas impermeable) LDH substrate, formed by optimizing LDH plugging the pores of a porous substrate and/or densifying the LDH substrate by roll-pressing, would provide a LDH separator with a linear transmittance close enough to the claimed 5% to provide said effect.
The Examiner suggests submitting an affidavit in showing the criticality of “the LDH separator having a linear transmittance of 5% or more at a wavelength of 1000 nm”.
Further, applicant’s arguments with respect to claims 1, 3, and 5-9 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 2 and 4 are cancelled.
Claim 1 has been amended.
Claims 1, 3, and 5-9 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (JP2016189356A using US 20170077476 A1 as an English equivalent) in view of in view of Wakizaki et al (US 20110159362 A1).
Regarding claims 1 and 8, Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate (P56, 70).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the density of the LDH separator, such that the LDH is incorporated over the entire thickness of the porous substrate, the thickness being taken along a cross section of the porous substrate, in order to optimize the zinc permeability of the LDH separator and prevent short circuits from dendrite formation. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Kitoh discloses the LDH separator exhibits water impermeability and gas impermeability and the LDH separator is preferably densified to exhibit water impermeability and gas impermeability (P71).
However, Kitoh does not disclose the LDH separator having a linear transmittance of 5% or more at a wavelength of 1000 nm.
In the same field of endeavor, Wakizaki teaches a lithium ion battery containing a polymeric porous film separator (P1). Wakizaki teaches that roll pressing the porous film increases the adhesive strength of the porous film to an electrode composite layer (P84).

Further, one of ordinary skill in the art would recognize that roll-pressing would further compact and densify the LDH plugging the pores of the porous substrate of the LDH separator. Through both the optimization of the LDH plugging the pores and the roll-pressing, one of ordinary skill in the art would recognize the LDH separator would not only be able to exhibit the water and gas impermeability as desired by Kitoh, but also necessarily have a linear transmittance close enough to 5% that it would provide an improved LDH separator able to prevent short circuits form dendrite formation and adhere to an electrode layer. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 3, modified Kitoh does not meet the limitation the LDH separator having a linear transmittance of 10% or more at a wavelength of 1000 nm.
However, one of ordinary skill in the art would recognize that roll-pressing would further compact and densify the LDH plugging the pores of the porous substrate of the LDH separator. Through both the optimization of the LDH plugging the pores and the roll-pressing, one of ordinary skill in the art would recognize the LDH separator would necessarily have a linear transmittance close enough to 10% that it would provide an improved LDH separator able to prevent short circuits form dendrite formation and adhere to an electrode layer. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 5, Kitoh discloses the LDH separator having a helium permeability per unit area of 3.0 cm/atm-min or less (given that Kitoh discloses “if helium gas is fed to one surface of the separator layer under application of a differential pressure of 0.5 atm, helium gas does not permeate the separator layer”, P71, which would give a permeability of 0 cm/atm-min).

Regarding claim 7, Kitoh discloses wherein the polymer material is selected from the group consisting of polystyrene, poly(ether sulfone), polypropylene, epoxy resin, poly(phenylene sulfide), fluorocarbon resin, cellulose, nylon, and polyethylene (“Preferred examples of the polymer material include polystyrene, polyether sulfone, polypropylene, epoxy resins, poly(phenylene sulfide), hydrophilized fluororesins (e.g., poly(tetrafluoroethylene) (PTFE)), and any combination thereof”, P67).

Regarding claim 9, Kitoh discloses a secondary zinc battery (nickel-zinc battery 10 in Fig. 1) comprising the LDH separator (P55, 62).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (JP2016189356A using US 20170077476 A1 as an English equivalent) in view of in view of Wakizaki et al (US 20110159362 A1) as applied to claim 1, and further in view of Zhang et al (JP 2016076357 A, using the provided English machine translation from Espacenet for citation purposes). 
claim 6, modified Kitoh does not meet the limitation the LDH separator having an ionic conductivity of 0.1 mS/cm or more.
Zhang teaches an organic-inorganic hybrid porous membrane made of a polymer porous membrane whose surface is coated with particles of inorganic layered double hydroxide (P22). Zhang teaches that by having the porous membrane with a coating of LDH provides a high ionic conductivity and strength (P6).  
Zhang further teaches the ion conductivity of organic-inorganic hybrid porous membrane made of a polymer porous membrane whose surface is coated with particles of inorganic layered double hydroxide is 0.1 mS/cm or more at environments with a relative humidity of 98% and a relative humidity of 50% (Example Product 1, Table 1 and 2), and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LDH separator to have an ionic conductivity of 0.1 mS/cm or more, given that Zhang teaches it is a known ionic conductivity range for a porous membrane including LDH particles, and, from the teaching of Zhang, one of ordinary skill in the art would reasonably predict it would allow for an LDH separator with high ionic conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729